Citation Nr: 0010759	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda secondary to herbicide exposure.

2.  Entitlement to service connection for liver dysfunction 
secondary to herbicide exposure.

3.  Entitlement to a disability rating in excess of 30 
percent for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in February 1994 the RO denied 
entitlement to an increased rating for viral hepatitis and in 
August 1994 denied entitlement to service connection for 
porphyria cutanea tarda and liver dysfunction secondary to 
herbicide exposure.  Subsequently, the veteran perfected his 
appeal as to these issues.

The Board notes the issue of entitlement to service 
connection for post-traumatic stress disorder also developed 
on appeal was granted in December 1995 and a 100 percent 
disability rating was assigned in a January 1998 rating 
decision.  The United States Federal Court of Appeals 
(Federal Circuit Court) has held that an appeal under VA law 
may apply only to the element of the claim currently being 
decided, such as service-connectedness, and cannot apply to 
"the logically down-stream element of compensation level" 
if the service connection claim is subsequently granted.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Board further notes the veteran was issued a statement of 
the case regarding the issue of an earlier effective date for 
the grant of an increased evaluation for his service-
connected hepatitis disability in June 1997.  However, this 
issue has not been certified for appellate review, that is, 
the appellant has not, to date, perfected an appeal to the 
Board regarding this issue by filing a substantive appeal, 
and therefore, the Board will not address it at this time.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (1998).

The Board also notes the veteran submitted correspondence 
which may be construed as a claim for drug and alcohol 
addiction and a dental disorder secondary to post-traumatic 
stress disorder.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of porphyria cutanea tarda.

2.  The veteran has not submitted competent medical evidence 
demonstrating a present liver dysfunction, separate from his 
service-connected hepatitis-related abnormalities, as a 
result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for porphyria cutanea tarda 
secondary to herbicide exposure.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for liver dysfunction secondary 
to herbicide exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Certain disorders 
associated with herbicide agent exposure in service, 
including porphyria cutanea tarda, may be presumed service 
connected.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (1999).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The Federal Circuit Court has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Porphyria Cutanea Tarda

The medical evidence of record includes no report 
demonstrating diagnosis or treatment for porphyria cutanea 
tarda.  

The only evidence of porphyria cutanea tarda secondary to 
herbicide exposure in Vietnam or otherwise related to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, the Board finds 
the veteran has not submitted evidence of a well-grounded 
claim for porphyria cutanea tarda secondary to herbicide 
exposure.  See 38 U.S.C.A. § 5107(a).

Liver Dysfunction

The medical evidence of record includes an August 1993 VA 
Agent Orange examination report which provided diagnoses of 
hepatitis A, hepatitis C, and the possibility of Agent Orange 
contributing to liver damage.  No other opinions relating the 
veteran's present liver dysfunction to herbicide exposure are 
of record.  An August 1994 liver biopsy included a diagnosis 
of hepatitis C.  The record reflects the veteran is presently 
service connected for infectious hepatitis.  

Although the August 1993 VA examination report included a 
diagnosis of the possibility of Agent Orange contributing to 
liver damage, the Court has held that medical opinions 
stating only the possibility of medical causation are too 
general and inconclusive to well ground a claim.  Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).

The only other evidence of liver dysfunction, separate from 
any service-connected hepatitis-related abnormalities, 
secondary to herbicide exposure in Vietnam is the veteran's 
own opinion which is not competent medical evidence.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for liver dysfunction 
secondary to herbicide exposure.  See 38 U.S.C.A. § 5107(a).

Duty to Assist

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
these service connection claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has also recently held that absent the 
submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to a 
claim for disability as a result of Agent Orange exposure.  
See Chase v. West, No. 98-1293 (U.S. Vet. App. Apr. 7, 2000) 
(per curiam) (citing Morton v. West, 12 Vet. App. 477, 486 
(1999).  


ORDER

The claim for service connection for porphyria cutanea tarda 
secondary to herbicide exposure is denied as not well 
grounded.

The claim for service connection for liver dysfunction 
secondary to herbicide exposure is denied as not well 
grounded.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

A review of the record reveals that subsequent to the 
veteran's VA examination in December 1996 a VA psychiatric 
evaluation reported a diagnosis of chronic fatigue related to 
liver damage.  Therefore, the Board finds additional 
development is required for an adequate determination of this 
matter.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining 
adequate VA examinations.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
hepatitis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected hepatitis disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner is specifically 
requested to comment on the present 
manifestations of the disorder and to 
discuss the frequency of any disabling 
symptomatology.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


- 11 -


